Case: 21-2367   Document: 29     Page: 1   Filed: 04/18/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

     LEE M. KAPLAN, ALICE P. LIOU, PETER J.
         TURNBAUGH, JASON L. HARRIS,
                   Appellants

                            v.

  PATRICE CANI, ARMANDINE EVERARD, CLARA
           BELZER, WILLEM DE VOS,
                   Appellees

  KATHERINE K. VIDAL, Under Secretary of Com-
 merce for Intellectual Property and Director of the
    United States Patent and Trademark Office,
                      Intervenor
                ______________________

                       2021-2367
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. 106,130.
                   ______________________

                     ON MOTION
                 ______________________

  Before PROST, REYNA, and CUNNINGHAM, Circuit Judges.
 CUNNINGHAM, Circuit Judge.
                       ORDER
Case: 21-2367     Document: 29     Page: 2    Filed: 04/18/2022




 2                                             KAPLAN   v. CANI



     Patrice Cani et al. (collectively, “Cani”) move to dismiss
 this appeal for lack of jurisdiction. The United States Pa-
 tent and Trademark Office (“PTO”) responds in support.
 Lee M. Kaplan et al. (collectively, “Kaplan”) oppose.
     This appeal stems from an ongoing interference pro-
 ceeding between Cani and Kaplan before the Patent Trial
 and Appeal Board. At the preliminary stage of the proceed-
 ing, Kaplan sought permission to file a motion for judgment
 against Cani based on alleged inequitable conduct. Find-
 ing that allegations of inequitable conduct “would benefit
 from evidence presented during a priority phase of the in-
 terference,” the Board deferred a decision on the motion “to
 the conclusion of the priority phase of the interference, if
 any.” Int. No. 106,130, Paper 25 at 3.
     Kaplan requested rehearing of the decision to defer,
 which the Board denied. The Board explained that the al-
 legedly misrepresented data here that forms the basis of
 the proposed inequitable conduct “pertains directly to pri-
 ority which will be asserted by [Cani] during the priority
 phase” and that the “alleged defects in the data would be
 expounded upon by witnesses who are subject to cross ex-
 amination during the normal course of the interference.”
 Int. No. 106,130, Paper 88 at 2–3. For that reason, the
 Board maintained “the view that obtaining this infor-
 mation in the regular course of the proceeding will assist
 [the Board] in determining the future course of action con-
 cerning the propriety of raising allegations of inequitable
 conduct.” Id. at 4. Kaplan then filed this appeal.
     We have exclusive jurisdiction to review decisions of
 the Board. See 28 U.S.C. § 1295(a)(4)(A). But our jurisdic-
 tion extends only to the Board’s final decisions. See In re
 Arunachalam, 824 F.3d 987, 988 (Fed. Cir. 2016) (reading
 § 1295(a)(4) “to incorporate a finality requirement” (quot-
 ing Loughlin v. Ling, 684 F.3d 1289, 1292 (Fed. Cir.
 2012))). Rulings concerning preliminary motions are gen-
 erally appealable only upon a final decision of the Board in
Case: 21-2367       Document: 29   Page: 3    Filed: 04/18/2022




 KAPLAN   v. CANI                                            3



 an interference, not on an interlocutory basis. Nonethe-
 less, Kaplan argues that we have interlocutory jurisdiction
 over this appeal under the collateral order doctrine. See
 Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 546
 (1949). We disagree with Kaplan.
     The collateral order doctrine “considers as ‘final [deci-
 sions],’ even though they do not ‘end the litigation on the
 merits,’ decisions ‘which finally determine claims of right
 separate from, and collateral to, rights asserted in the ac-
 tion, too important to be denied review and too independ-
 ent of the cause itself to require that appellate jurisdiction
 be deferred until the whole case is adjudicated.’” Midland
 Asphalt Corp. v. United States, 489 U.S. 794, 798 (1989)
 (quoting Cohen, 337 U.S. at 546). To fall within the limited
 class of final collateral orders that may immediately be ap-
 pealed, the order must “[1] conclusively determine the dis-
 puted question, [2] resolve an important issue completely
 separate from the merits . . . , and [3] be effectively unre-
 viewable on appeal from a final judgment.” Will v. Hallock,
 546 U.S. 345, 349 (2006) (brackets in original) (internal
 quotation marks and citation omitted).
      Kaplan has failed to satisfy at least two of those re-
 quirements. First, they have not sufficiently shown that
 the Board conclusively determined the issue presented,
 namely, whether the Board must decide Kaplan’s motion
 for judgment based on inequitable conduct before reaching
 the merits of the interference. The Board deferred consid-
 eration of that motion until “the conclusion of the priority
 phase of the interference.” Int. No. 106,130, Paper 25 at 3.
 But the Board can still change course. Nothing in its order
 prohibits the Board from granting Kaplan leave to file a
 motion for judgment on inequitable conduct that the Board
 resolves before reaching any decision on priority. The
 Board has still not resolved any priority issue, and the par-
 ties do not suggest the Board has otherwise reached the
 merits of the interference. Thus, the Board’s ruling is not
 “conclusive.” See Gulfstream Aerospace Corp. v. Maycamas
Case: 21-2367     Document: 29      Page: 4     Filed: 04/18/2022




 4                                               KAPLAN   v. CANI



 Corp., 485 U.S. 271, 278 (1988) (noting that an order is “in-
 herently tentative” if the district court “does not neces-
 sarily contemplate that the decision will close the matter
 for all time” (internal quotation marks omitted)).
      Second, whether Cani should lose standing as a party
 to the interference because of committing inequitable con-
 duct, as alleged here, is meaningfully capable of review af-
 ter the final decision. It is true that forcing Kaplan to wait
 to validate that claim until after the final decision cannot
 undo the expense of having to participate in these interfer-
 ence proceedings. But in that respect, this situation is in-
 distinguishable from a denial of a motion for lack of
 jurisdiction or venue, which are also not immediately ap-
 pealable. See Lauro Lines s.r.l. v. Chasser, 490 U.S. 495,
 499–500 (1989); see also Mohawk Indus., Inc. v. Carpenter,
 558 U.S. 100, 107 (2009) (“That a ruling may burden liti-
 gants in ways that are only imperfectly reparable by appel-
 late reversal of a final district court judgment . . . has never
 sufficed.” (internal quotation marks and citation omitted)).
     In the alternative, Kaplan requests that we treat the
 appeal as a petition for a writ of mandamus. But Kaplan
 has not shown any clear and indisputable error on the part
 of the Board in deferring their motion. See Cheney v. U.S.
 Dist. Ct. for D.C., 542 U.S. 367, 380–81 (2004). The cases
 cited by Kaplan do not provide clear legal authority to com-
 pel the Board to act on their motion at this preliminary
 stage. In Berman v. Housey, 291 F.3d 1345 (Fed. Cir.
 2002), the Board dismissed an unpatentability motion as
 moot after finding there were no claims that could sustain
 an interference proceeding. Id. at 1350. We found no error
 on the part of the Board in refusing to address that motion.
 That decision does not directly speak to the issue here.
     Norton v. Curtiss, 433 F.2d 779 (C.C.P.A. 1970), like-
 wise does not provide clear legal entitlement to the Board’s
 consideration of the inequitable conduct motion during the
 preliminary stage of the interference proceeding. In that
Case: 21-2367       Document: 29   Page: 5     Filed: 04/18/2022




 KAPLAN   v. CANI                                            5



 case, the Court of Customs and Patent Appeals held that
 the issue of misconduct on the part of a patent applicant is
 an issue “ancillary to priority” and therefore properly
 within the jurisdiction of the Board and the court. Id. at
 783. The Board’s ruling deferring action did not say other-
 wise. And Norton did not address when the Board is re-
 quired to take up the issue of inequitable conduct.
    Accordingly,
    IT IS ORDERED THAT:
     (1) The motion to dismiss is granted.
     (2) Each side shall bear its own costs.
                                       FOR THE COURT

  April 18, 2022                       /s/ Peter R. Marksteiner
        Date                           Peter R. Marksteiner
                                       Clerk of Court


 ISSUED AS A MANDATE: April 18, 2022